 354 NLRB No. 116 
NOTICE:
  This opinion is subject to formal revision before publication in the 
bound volumes of NLRB decisions.  Readers are requested to notify the Ex-

ecutive Secretary, National Labor Relations Board, Washington, D.C.  

20570, of any typographical or other formal errors so that corrections can 
be included in the bound volumes. 
Bristol Hospital EMS, LLC 
and
 International Associ-
ation of EMTS and Paramedics SEIU/NAGE, 
Local 5000.  
Case 34ŒCAŒ12481 
December 24, 2009 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-

ing.  Pursuant to a charge filed on October 8, 2009, the 
General Counsel issued the complaint on October 15, 
2009, alleging that the Respondent has violated Section 

8(a)(5) and (1) of the Act by refusing the Union™s request 
to bargain following the Union™s certification in Case 
34ŒRCŒ2313.  (Official notice 
is taken of the ﬁrecordﬂ in 
the representation proceeding 
as defined in the Board™s 
Rules and Regulations, Secs. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The Respondent 
filed an answer admitting in part and denying in part the 
allegations in the complaint, and asserting affirmative 

defenses. 
On November 2, 2009, the General Counsel filed a 
Motion for Summary Judgment and Memorandum in 

Support of Motion.  On November 6, 2009, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 

be granted.
1  The Respondent filed a response. 
                                                          
 1 On November 9, 2009, the Board 
issued an Order Correcting the 
Notice to Show Cause. 
Ruling on Motion for Summary Judgment
2 The Respondent admits its refusal to bargain, but con-
tests the validity of the certification on the basis of its 
objections to the election in
 the representation proceed-
ing.
3 All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-

tion proceeding.  The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special cir-

cumstances that would require the Board to reexamine 
the decision made in the re
presentation proceeding.  We 
therefore find that the Re
spondent has not raised any 
representation issue that is properly litigable in this un-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accor-
dingly, we grant the Motion for Summary Judgment.
4 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Connecticut 
corporation with a facility located in Bristol, Connecti-
cut, has been engaged in the operation of providing am-
bulance and medical transportation services. 
During the 12-month period ending September 30, 
2009, the Respondent, in conducting its operations de-
scribed above, derived gross revenues in excess of 

                                                          
 2 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 

powers in anticipation of the expira
tion of the terms of Members Kirsa-
now and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Narricot Industries, L.P.
 v. NLRB
, ___ 
F.3d ___, 2009 WL 4016113 (4th Cir. Nov. 20, 2009); 
Snell Island 
SNF LLC v. NLRB
, 568 F.3d 410 (2d Cir. 2009), 
petition for cert. filed 
78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process 
Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted ___ S.Ct. 
___, 2009 WL 1468482 (U.S. Nov. 2, 2009); 
Northeastern Land Ser-
vices v. NLRB
, 560 F.3d 36 (1st Cir. 2009), 
petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213); 
Teamsters Local 523 v. NLRB
, ___ F.3d ___, 2009 WL 4912300 (10th Cir. Dec. 22, 
2009).  But see
 Laurel Baye Healthcare of Lake Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 2009), petition 
for cert. filed 78 U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
3 In addition to denying that the 
Union™s certification was proper, the 
Respondent also contests the validity of the Union™s certification on the 

basis that the Board lacked a quorum on July 23, 2009, when it issued 
the Decision and Certification of Representative in the underlying 
representation case, Case 34ŒRCŒ3413.  However, this defense is with-

out merit for the reasons stated above in fn. 2. 
4 Thus, we deny the Respondent™s requests that the Board dismiss 
the complaint or remand the proceeding for hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 $500,000 and purchased and r
eceived at its facility goods 
valued in excess of $5000 directly from points outside 
the State of Connecticut. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, International Associa-
tion of EMTs and Paramedics SEIU/NAGE, Local 5000, 

is a labor organization within the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the representation election held on April 16, 
2009, the Union was certified on July 23, 2009, as the 
exclusive collective-bargaining
 representative of the em-
ployees in the following appropriate unit: 
 All full-time and regular part
-time EMT-P™s, EMT-I™s, 
EMT-Basics, Secretary III, and Wheel Chair Van At-

tendants, employed by the Employer at its 371 Terry-
ville Avenue, Bristol, Connecticut facility; but exclud-
ing other office clerical employees, the EMS Education 

Coordinator, EMS Supervisors, the BLS instructor, all 
other employees, and all guards, professional em-
ployees and supervisors as defined in the Act. 
 The Union continues to be
 the exclusive collective-
bargaining representative of the unit employees under 

Section 9(a) of the Act. 
B.  Refusal to Bargain 
By letter dated September 16, 2009, the Union re-
quested that the Respondent 
bargain collectively with the 
Union as the exclusive collective-bargaining representa-
tive of the unit.  Since about September 16, 2009, the 
Respondent has failed and refused to recognize and bar-
gain with the Union as 
the exclusive collective-
bargaining representative of the unit.  We find that this 
failure and refusal constitutes an unlawful failure and 
refusal to bargain in violation of Section 8(a)(5) and (1) 

of the Act. 
CONCLUSION OF 
LAW By refusing since about September 16, 2009, to recog-
nize and bargain with the Union as the exclusive collec-
tive-bargaining representative of employees in the ap-
propriate unit, the Respondent has engaged in unfair la-

bor practices affecting commerce within the meaning of 
Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to
 embody the understanding 
in a signed agreement. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by law, we shall construe the initial period of the certifi-
cation as beginning the date the Respondent begins to 

bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Bristol Hospital EMS, LLC, Bristol, Con-
necticut, its officers, agents
, successors, and assigns, 
shall 
1.  Cease and desist from 
(a) Failing and refusing to recognize and bargain with 
International Association of EMTs and Paramedics 

SEIU/NAGE, Local 5000, as 
the exclusive collective-
bargaining representative of the employees in the bar-
gaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit on terms and conditions of 
employment, and if an understanding is reached, embody 
the understanding in 
a signed agreement: 
 All full-time and regular pa
rt-time EMT-P™s, EMT-I™s, 
EMT-Basics, Secretary III, and Wheel Chair Van At-
tendants, employed by the Employer at its 371 Terry-

ville Avenue, Bristol, Connecticut facility; but exclud-
ing other office clerical employees, the EMS Education 
Coordinator, EMS Supervisors, the BLS instructor, all 

other employees, and all guards, professional em-
ployees and supervisors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Bristol, Connec
ticut, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BRISTOL HOSPITAL EMS
 3forms provided by the Regional Director for Region 34, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Res-
pondent has gone out of business or closed the facility 

involved in these proceedings
, the Respondent shall dup-
licate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since September 16, 2009. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
Dated, Washington, D.C.   December 24, 2009 
 ______________________________________ 
Wilma B. Liebman,               Chairman 
 
______________________________________ 
Peter C. Schaumber,  Member 
 (SEAL)               N
ATIONAL LABOR RELATIONS 
BOARD
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vi-

olated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to recognize and bargain 
with International Association of EMTs and Paramedics 
SEIU/NAGE, Local 5000, as 
the exclusive collective-
bargaining representative of the employees in the bar-
gaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fol-
lowing bargaining unit: 
 All full-time and regular pa
rt-time EMT-P™s, EMT-I™s, 
EMT-Basics, Secretary III, and Wheel Chair Van At-

tendants, employed by us at our 371 Terryville Avenue, 
Bristol, Connecticut facility; but excluding other office 
clerical employees, the EMS Education Coordinator, 

EMS Supervisors, the BLS instructor, all other em-
ployees, and all guards, professional employees and 
supervisors as defined in the Act. 
 BRISTOL HOSPITAL 
EMS,
 LLC 
 